Exhibit 10.1
 
DOMINOVAS ENERGY CORPORATION
 
Procedures for Stockholder Communication with Directors
 
Adopted 07-03-15
 
1. It is the policy of the Dominovas Energy Corporation, (“DEC”) to facilitate
communications of stockholders with the Board of Directors.
 
2. In accordance with the rules of the Securities and Exchange Commission,
certain interested parties may send communications to the attention of
non-management Directors of the Board.
 
3. DEC's acceptance and forwarding of a communication to the Board or any member
or members of the Board does not imply that the Directors owe or assume any
fiduciary duty to the person submitting the communication, all such duties being
only as prescribed by applicable law.
 
4. Communications to the Directors must be in writing and sent Certified Mail in
care of DEC's legal department to DEC's headquarters address.
 
5. The following types of communications are not appropriate for delivery to
Directors under these procedures:
 
• Communications regarding individual grievances or other interests that are
personal to the party submitting the communication and could not reasonably be
construed to be of concern to stockholders or other constituencies of DEC (such
as employees, members of the communities in which DEC operates its businesses,
customers, and suppliers) generally;
 
• Communications that advocate DEC's engaging in illegal activities;
 
• Communications that, under community standards, contain offensive, scurrilous,
or abusive content; and
 
• Communications that have no rational relevance to the business or operations
of DEC.
 
6. All communications must be accompanied by the following information:
 
• If the person submitting the communication is a stockholder, a statement of
the type and amount of shares of DEC the person holds;
 
•If the person submitting the communication is not a stockholder and is
submitting the communication to the non-management Directors as an interested
party, the nature of the person's interest in DEC;
 
• Any special interest, meaning an interest not in the capacity of a stockholder
of DEC, of the person in the subject matter of the communication; and
 
 

1 | Page
Approved by the Board of Directors July 2015


 
 

--------------------------------------------------------------------------------

 

• The address, telephone number, and e-mail address, if any, of the person
submitting the communication.
 
7. DEC's legal department shall designate one or more of its personnel to assume
responsibility for receipt and processing of communications to Directors.
 
8. Upon receipt, each communication shall be entered into an intake record
maintained for this purpose, including the name of the person submitting the
communication, the date and time of receipt of the communication, the
information concerning the person submitting the communication required to
accompany the communication and a brief statement of the subject matter of the
communication. The record shall also indicate the action taken with respect to
the communication, as prescribed by these procedures.
 
9. The personnel responsible for receiving and processing the communications
shall send an acknowledgment of receipt to each person submitting a
communication. The acknowledgement shall indicate that communications
appropriate for delivery to the Directors under these procedures will be so
delivered, but that it is not the practice of the Directors to respond
individually to the communications.
 
10. The personnel responsible for receiving and processing the communications
shall review each communication to determine whether-
 
• The communication satisfies the procedural requirements for submission under
these procedures; and
 
• The substance of the communication is of a type that is appropriate for
delivery to the Directors under the criteria set forth in paragraph (5) above.
 
11. If a communication does not conform to the procedural requirements of these
procedures, the communication shall be returned to the person submitting the
communication, together with a brief explanation of the defect(s).
 
12. If a communication is not presented to the Directors because the personnel
responsible for receiving and processing the communications deems it is not
appropriate for delivery to the Directors under these procedures, the
communication must, nonetheless, be made available to any Director to whom it
was directed and who wishes to review it.
 
13. Communications determined to be appropriate for delivery to Directors, shall
be assembled by the responsible personnel for delivery and delivered to the
Directors on a periodic basis, generally in advance of each regularly scheduled
meeting of the Board.
 
14. The periodic deliveries of the assembled communications shall be organized
chronologically, topically, or in some other fashion designed to facilitate the
Directors' review of the communications.
 
 

2 | Page
Approved by the Board of Directors July 2015


 
 

--------------------------------------------------------------------------------

 

15. The personnel responsible for receiving and processing the communications
may accompany the communications delivered to the Board with relevant materials
or analyses, together with any recommendations of management that may be useful
to the Directors in the consideration of the communications.
 
16. Communications can be directed to the Board as a whole, but shall be first
reviewed first by the CEO, and as determined by the CEO, referred to the
appropriate committee as the communication may relate to area of purveyance and
responsibility of that Board's appropriate committee(s); and, therefore, shall
be delivered to that committee, with a copy to the Chairman.
 
 

3 | Page
Approved by the Board of Directors July 2015


 
 

--------------------------------------------------------------------------------

 
